Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to communication filed 01/24/2022. Claims 1-20 stand rejected under Obviousness-type Double Patenting rejection.

Examiner’s Note
Multiple attempts to reach Applicant’s representative, Mr. Christopher McKenna (Registration No. 53,302), have been unsuccessful. 

Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered.
Applicant argues:
“A. Peretz is Not Analogous Prior Art
… assertions in the Office action that a person of ordinary skill in the art (‘POSA”) would find it obvious to combine Peretz with the ‘083 and ‘804 Patents as Peretz is not analogous from the relevant field. Peretz is not concerned with the field of simulated phishing, or even computer security generally, but rather it deals with bid proposals…” – Remarks: page 3.
Applicant further argues:
“B. Peretz Fails To Bridge The Cited Deficiencies in the Claim by Claim Comparison
The Office action alleges that both, the combination of the ‘083 Patent and Peretz and the combination of the ‘804 Patent and Peretz, read on the Claims of the instant application. More specifically, the Office action relies on Peretz alone to teach or suggest “initiating ... retraining of 

Although the scope of Applicant’s conflicting claims in patents ‘083 and ‘804 anticipates the claimed artificial intelligence (AI) model at the time of the filing the instant claims does not disclose “initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success”, since the patented claims determine/display the rate of success of models, it would have been obvious to modify Applicant’s conflicting claims in patents ‘083 and ‘804 in view of Peretz to initiate retraining based on tracking information such as values/rates/ratios/percentages that are indicative of success of the AI model, i.e., the combined teachings are relied on to disclose the respective claims as a whole. 
In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Nonetheless, since an updated search and reconsideration revealed a closer, more pertinent secondary art (which is also assigned to the instant Applicant), Applicant’s argument, with respect to the rejection(s) of claim(s) 1-20 under obviousness-type double patenting rejection has been accepted as persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejections are made over:

‘804 patented claims in view of Sites (US10009375B2) with same priority date (12/01/2017) and by the instant Applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10839083 (‘083 hereinafter) in view of Sites, US10009375 (‘375 hereinafter). 
‘083 discloses all limitations of the instant claims 1 and 11, but fails to disclose initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success.
However, ‘375 discloses initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success (campaign controller 250 includes a model retraining module 232 or model retrainer. The model retraining module 232 periodically retrains one or more artificial intelligence models 216. The model retraining module 232 may initiate retraining for a model after the model has been used a number of times and there is history on how effective the model has been. The model retraining module 232 may initiate retraining for a model because new information pertaining to the model has been acquired by AIDA system 215. The model retraining module 232 may initiate retraining for a model once it has received and stored sufficient recipient feedback to the model from AIDA campaigns – Sites: col. 29, lines 65-67 and col. 30, lines 1-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘083 in view of ‘375 to include initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success.
One of ordinary skill in the art would have been motivated because it would allow an intelligent system or device that perceives its environment take actions to maximize its chances of success at some goal – Sites: col. 13, lines 59-67.

2.	Claim 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11048804 (‘804 hereinafter) in view of Sites, US10009375 (‘375 hereinafter). 
 ‘804 discloses all limitations of the instant claims 1 and 11, but fails to disclose initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success.
However, ‘375 discloses initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success (campaign controller 250 includes a model retraining module 232 or model retrainer. The model retraining module 232 periodically retrains one or more artificial intelligence models 216. The model retraining module 232 may initiate retraining for a model after the model has been used a number of times and there is history on how effective the model has been. The model retraining module 232 may initiate retraining for a model because new information pertaining to the model has been acquired by AIDA system 215. The model retraining module 232 may initiate retraining for a model once it has received and stored sufficient recipient feedback to the model from AIDA campaigns – Sites: col. 29, lines 65-67 and col. 30, lines 1-12).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘804 in view of ‘375 to include initiating, by the one or more processors, retraining of the artificial intelligence model using the rate of success.
One of ordinary skill in the art would have been motivated because it would allow an intelligent system or device that perceives its environment take actions to maximize its chances of success at some goal – Sites: col. 13, lines 59-67.

Claims 2-10 and 12-20 stand rejected because they don’t recite features construed as non-obvious over the relied upon combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta (US9324034B2) discloses a classifier module send results of its operations and/or success rates associated with the application of each model to a network server. The network server may use such results to update the lean data/behavior models (e.g., the features sets included in each model, etc.), thereby refining the data and/or models based on the results/success rates of all reporting mobile devices (Gupta: col. 10, lines 24-43), with the motivation to include a further targeted and/or reduced subset of features in a respective model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Primary Examiner, Art Unit 2494